Ex 10.5
UNITED AMERICAN HEALTHCARE CORPORATION
Amended and Restated
1998 Stock Option Plan



(As amended August 26, 2003, and approved by the shareholders at the Annual
Meeting of Shareholders on November 14, 2003; and as further amended, restated
and approved by the shareholders at the Annual Meeting of Shareholders on
November 5, 2004)
     1. Definitions: As used herein, the following definitions shall apply:
     (a) “Board of Directors” shall mean the Board of Directors of the
Corporation.
     (b) “Committee” shall mean the Compensation Committee designated by the
Board of Directors of the Corporation, or such other committee as shall be
specified by the Board of Directors to perform the functions and duties of the
Committee under the Plan; provided, however, that the Committee shall comply
with the applicable requirements of (i) Rule 16b-3 of the Rules and Regulations
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
(ii) Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder.
     (c) “Corporation” shall mean United American Healthcare Corporation, a
Michigan corporation, or any successor thereof.
     (d) “Discretion” shall mean the sole discretion of the Committee, with no
requirement whatsoever that the Committee follow past practices, act in a manner
consistent with past practices, or treat an officer, director or key employee in
a manner consistent with the treatment afforded other officers, directors or key
employees with respect to the Plan.
     (e) “Incentive Option” shall mean an option to purchase Common Stock of the
Corporation which meets the requirements set forth in the Plan and also meets
the definition of an incentive stock option within the meaning of Section 422 of
the Code. The stock option agreement for an Incentive Option shall state that
the option is intended to be an Incentive Option.
     (f) “Nonqualified Option” shall mean an option to purchase Common Stock of
the Corporation which meets the requirements set forth in the Plan but does not
meet the definition of an incentive stock option within the meaning of
Section 422 of the Code. The stock option agreement for a Nonqualified Option
shall state that the option is intended to be a Nonqualified Option.
     (g) “Participant” shall mean any individual designated by the Committee
under Paragraph 6 for participation in the Plan.





--------------------------------------------------------------------------------



 



     (h) “Plan” shall mean the United American Healthcare Corporation 1998 Stock
Option Plan.
     (i) “Subsidiary” shall mean any corporation or similar entity in which the
Corporation owns, directly or indirectly, stock or other equity interest
(“Stock”) possessing more than 25% of the combined voting power of all classes
of Stock; provided, however, that an Incentive Option may be granted to an
employee of a Subsidiary only if the Subsidiary is a corporation and the
Corporation owns, directly or indirectly, 50% or more of the total combined
voting power of all classes of Stock of the Subsidiary.
     2. Purpose of Plan: The purpose of the Plan is to provide officers,
directors and key employees of the Corporation and its Subsidiaries with an
increased incentive to make significant and extraordinary contributions to the
long-term performance and growth of the Corporation and its Subsidiaries, to
join the interests of officers, directors and key employees with the interests
of the shareholders of the Corporation, and to facilitate attracting and
retaining officers, directors and key employees of exceptional ability.
     3. Administration: The Plan shall be administered by the Committee. Subject
to the provisions of the Plan, the Committee shall determine, from those
eligible to be Participants under the Plan, the persons to be granted stock
options, the amount of stock to be optioned to each such person, and the terms
and conditions of any stock options. Subject to the provisions of the Plan, the
Committee is authorized to interpret the Plan, to make, amend and rescind rules
and regulations relating to the Plan and to make all other determinations
necessary or advisable for the Plan’s administration. Interpretation and
construction of any provision of the Plan by the Committee shall, unless
otherwise determined by the Board of Directors of the Corporation, be final and
conclusive. A majority of the Committee shall constitute a quorum, and the acts
approved by a majority of the members of the Committee present at any meeting at
which a quorum is present, or acts approved in writing by a majority of the
Committee, shall be the acts of the Committee.
     4. Indemnification of Committee Members: In addition to such other rights
of indemnification as they may have, the members of the Committee shall be
indemnified by the Corporation in connection with any claim, action, suit or
proceeding relating to any action taken or failure to act under or in connection
with the Plan or any option granted hereunder to the full extent provided for
under the Corporation’s Bylaws with respect to indemnification of directors of
the Corporation.
     5. Maximum Number of Shares Subject to Plan: The maximum number of shares
with respect to which stock options may be granted under the Plan shall be
1,500,000 shares in the aggregate of Common Stock of the Corporation. If a stock
option expires or terminates for any reason without having been fully exercised,
the number of shares with respect to which the stock option was not exercised at
the time of its expiration or termination shall again become available for the
grant of stock options under the Plan, unless the Plan shall have been
terminated.

-2-



--------------------------------------------------------------------------------



 



     Notwithstanding any other provision in this Plan, no officer, director or
employee of the Corporation or a Subsidiary may receive options for more than
300,000 shares of Common Stock of the Corporation over the term of the Plan, as
provided in Paragraph 22. For purposes of this 300,000 share per-Participant
limitation, there shall be taken into account all shares covered by stock
options granted to an individual regardless of whether such stock options expire
or terminate without being fully exercised.
     The number of shares subject to each outstanding stock option, the option
price with respect to outstanding stock options, the aggregate number of shares
remaining available under the Plan and the 300,000 share per-Participant
limitation shall be subject to such adjustment as the Committee, in its
Discretion, deems appropriate to reflect such events as stock dividends, stock
splits, recapitalizations, mergers, consolidations or reorganizations of or by
the Corporation; provided, however, that no fractional shares shall be issued
pursuant to the Plan, no rights may be granted under the Plan with respect to
fractional shares, and any fractional shares resulting from such adjustments
shall be eliminated from any outstanding stock option.
     6. Participants: The Committee shall determine and designate from time to
time, in its Discretion, those officers, directors and key employees of the
Corporation or any Subsidiary to receive stock options who, in the judgment of
the Committee, are or will become responsible for the direction and financial
success of the Corporation or any Subsidiary; provided, however, that Incentive
Options may be granted to officers, directors and key employees of a Subsidiary
only if (i) the Corporation owns, directly or indirectly, 50% or more of the
total combined voting power of all classes of Stock of the Subsidiary and (ii)
the Subsidiary is a corporation.
     7. Written Agreement: Each stock option shall be evidenced by a written
agreement (each a “Corporation-Participant Agreement”) containing such
provisions as may be approved by the Committee. Each such
Corporation-Participant Agreement shall constitute a binding contract between
the Corporation and the Participant and every Participant, upon acceptance of
such Agreement, shall be bound by the terms and restrictions of the Plan and of
such Agreement. The terms of each such Corporation-Participant Agreement shall
be in accordance with the Plan, but each Agreement may include such additional
provisions and restrictions determined by the Committee, in its Discretion,
provided that such additional provisions and restrictions are not inconsistent
with the terms of the Plan.
     8. Allotment of Shares: The Committee shall determine and fix, in its
Discretion, the number of shares of Common Stock with respect to which a
Participant may be granted stock options under the Plan; provided, however, that
no Incentive Option may be granted under the Plan to any one Participant which
would result in the aggregate fair market value, determined as of the date the
option is granted, of underlying stock with respect to which incentive stock
options are exercisable for the first time by such Participant during any
calendar year under any plan maintained by the Corporation (or any parent or
subsidiary corporation of the Corporation) exceeding $100,000.
     9. Stock Options: Subject to the terms of the Plan, the Committee, in its
Discretion, may grant to Participants either Incentive Options or Nonqualified
Options or any combination thereof; provided, that directors of the Corporation
or a Subsidiary who are not employees of the Corporation or Subsidiary shall be
eligible for only Nonqualified Options. Each option granted

-3-



--------------------------------------------------------------------------------



 



under the Plan shall designate the number of shares covered thereby, if any,
with respect to which the option is an Incentive Option, and the number of
shares covered thereby, if any, with respect to which the option is a
Nonqualified Option.
     10. Stock Option Price: Subject to the rules set forth in this
Paragraph 10, at the time any stock option is granted, the Committee, in its
Discretion, shall establish the price per share for which the shares covered by
the option may be purchased. With respect to an Incentive Option, such option
price shall not be less than 100% of the fair market value of the stock on the
date on which such option is granted; provided, however, that with respect to an
Incentive Option granted to an employee who at the time of the grant owns (after
applying the attribution rules of Section 424(d) of the Code) more than 10% of
the total combined voting stock of the Corporation or of any parent or
subsidiary, the option price shall not be less than 110% of the fair market
value of the stock on the date such option is granted. With respect to a
Nonqualified Option, the option price shall not be less than 75% of the fair
market value of the stock on the date upon which such option is granted. Fair
market value of a share shall be determined by the Committee and may be
determined by taking the mean between the highest and lowest quoted selling
prices of the Corporation’s Common Stock on any exchange or other market on
which the shares of Common Stock of the Corporation shall be traded on such
date, or if there are no sales on such date, on the next following day on which
there are sales. The option price shall be subject to adjustment in accordance
with the provisions of Paragraph 5.
     11. Payment of Stock Option Price: To exercise in whole or in part any
stock option granted hereunder, payment of the option price in full in cash
shall be made by the Participant for all shares so purchased. In the Discretion
of and subject to such conditions as may be established by the Committee,
payment of the option price may also be made by the Corporation retaining from
the shares to be delivered upon exercise of the stock option that number of
shares having a fair market value on the date of exercise equal to the option
price of the number of shares with respect to which the Participant exercises
the stock option. Such payment may also be made in such other manner as the
Committee determines is appropriate, in its Discretion. No Participant shall
have any of the rights of a shareholder of the Corporation under any stock
option until the actual issuance of shares to such Participant, and prior to
such issuance no adjustment shall be made for dividends, distributions or other
rights in respect of such shares, except as provided in Paragraph 5.
     12. Granting and Exercising of Stock Options: Subject to the provisions of
this Paragraph 12, each stock option granted hereunder shall be exercisable at
any such time or times or in any such installments as may be determined by the
Committee at the time of the grant; provided, however, that no stock option may
be exercisable prior to the expiration of six months from the date of grant
unless the Participant dies or becomes disabled prior thereto. In addition, the
aggregate fair market value (determined at the time the option is granted) of
the Common Stock with respect to which Incentive Options are exercisable for the
first time by a Participant during any calendar year shall not exceed $100,000.
     A Participant may exercise a stock option, if then exercisable, in whole or
in part by delivery to the Corporation of written notice of the exercise, in
such form as the Committee may prescribe, accompanied (i) by payment for the
shares with respect to which the stock option is exercised in accordance with
Paragraph 11, or (ii) in the Discretion of the Committee,

-4-



--------------------------------------------------------------------------------



 



irrevocable instructions to a stock broker to promptly deliver to the
Corporation full payment for the shares with respect to which the stock option
is exercised from the proceeds of the stock broker’s sale of or loan against the
shares. Except as provided in Paragraph 16, stock options granted to a
Participant may be exercised only while the Participant is an officer, director
or employee of the Corporation or a Subsidiary.
     Successive stock options may be granted to the same Participant, whether or
not the stock option(s) previously granted to such Participant remain
unexercised. A Participant may exercise a stock option, if then exercisable,
notwithstanding that stock options previously granted to such Participant remain
unexercised.
     13. Non-transferability of Stock Options: No stock option granted under the
Plan to a Participant shall be transferable by such Participant otherwise than
by will or by the laws of descent and distribution, and stock options shall be
exercisable, during the lifetime of the Participant, only by the Participant.
     14. Term of Stock Options: If not sooner terminated, each stock option
granted hereunder shall expire not more than ten (10) years from the date of the
granting thereof; provided, however, that with respect to an Incentive Option
granted to a Participant who, at the time of the grant, owns (after applying the
attribution rules of Section 424(d) of the Code) more than 10% of the total
combined voting stock of all classes of stock of the Corporation or of any
parent or subsidiary, such option shall expire not more than five (5) years
after the date of the granting thereof.
     15. Continuation of Employment: The Committee may require, in its
Discretion, that any Participant under the Plan to whom a stock option shall be
granted shall agree in writing as a condition of the granting of such stock
option to remain in the employ of the Corporation or a Subsidiary for a
designated minimum period from the date of the granting of such stock option as
shall be fixed by the Committee.
     16. Termination of Employment: If the employment of a Participant by the
Corporation or a Subsidiary shall terminate, the Committee may, in its
Discretion, permit the exercise of Incentive Options granted to such Participant
(i) for a period not to exceed three months following termination of employment
if termination of employment is not due to death or permanent disability of the
Participant, and (ii) for a period not to exceed one year following termination
of employment if termination of employment is due to the death or permanent
disability of the Participant. With respect to Nonqualified Options, the
Committee may, in its Discretion, permit the exercise of such stock options
granted to a director of the Corporation or a Subsidiary who ceases to be such a
director (regardless of whether he or she is or was also an officer or director
of the Corporation or Subsidiary) for a period not to extend beyond the
expiration date of the Nonqualified Options. In no event, however, shall a stock
option be exercisable subsequent to its expiration date and, furthermore, unless
the Committee in its Discretion determines otherwise, a stock option may only be
exercised after termination of a Participant’s employment, or of a Participant’s
status as a non-employee director, to the extent exercisable on the date of
termination of such employment or status or to the extent exercisable as a
result of the reason for termination of such employment or status. The period of
time, if any, a Participant shall have to exercise stock options upon
termination of employment, or of status as

-5-



--------------------------------------------------------------------------------



 



a non-employee director, shall be set forth in the Corporation-Participant
Agreement, subject to extension of such time period by the Committee in its
Discretion.
     17. Investment Purpose: If the Committee in its Discretion determines that
as a matter of law such procedure is or may be desirable, it may require a
Participant, upon any acquisition of Common Stock hereunder by reason of the
exercise of stock options, and as a condition to the Corporation’s obligation to
issue or deliver certificates representing such shares, to execute and deliver
to the Corporation a written statement, in form satisfactory to the Committee,
representing and warranting that the Participant’s acquisition of shares of
stock shall be for such person’s own account, for investment and not with a view
to the resale or distribution thereof and that any subsequent offer for sale or
sale of any such shares shall be made either pursuant to (a) a registration
statement on an appropriate form under the Securities Act of 1933, as amended
(the “Securities Act”), which registration statement has become effective and is
current with respect to the shares being offered and sold, or (b) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale or
sale of such shares, obtain a favorable written opinion from counsel for or
approved by the Corporation as to the availability of such exemption. The
Corporation may endorse an appropriate legend referring to the foregoing
restriction upon the certificate or certificates representing any shares issued
or transferred to a Participant under the Plan.
     18. Rights to Continued Employment: Nothing contained in the Plan or in any
stock option granted pursuant to the Plan, nor any action taken by the Committee
hereunder, shall confer upon any Participant any right with respect to
continuation of employment by the Corporation or a Subsidiary nor interfere in
any way with the right of the Corporation or a Subsidiary to terminate such
person’s employment at any time.
     19. Withholding Payments: If upon the exercise of a Nonqualified Option, or
upon a disqualifying disposition (within the meaning of Section 422 of the Code)
of shares acquired upon exercise of an Incentive Option, there shall be payable
by the Corporation or a Subsidiary any amount for income tax withholding, in the
Committee’s Discretion, either the Corporation shall appropriately reduce the
amount of Common Stock or cash to be delivered or paid to the Participant or the
Participant shall pay such amount to the Corporation or Subsidiary to reimburse
it for such income tax withholding. The Committee may, in its Discretion, permit
Participants to satisfy such withholding obligations, in whole or in part, by
electing to have the amount of Common Stock delivered or deliverable by the
Corporation upon exercise of a stock option appropriately reduced, or by
electing to tender Common Stock back to the Corporation subsequent to exercise
of a stock option, to reimburse the Corporation or a Subsidiary for such income
tax withholding (any such election being irrevocable), subject to such rules and
regulations as the Committee may adopt, including such rules as it determines
appropriate with respect to Participants subject to the reporting requirements
of Section 16(a) of the Exchange Act of 1934 to effect such tax withholding in
compliance with the Rules established by the Securities and Exchange Commission
(the “Commission”) under Section 16 to the Exchange Act and the positions of the
staff of the Commission thereunder expressed in no-action letters exempting such
tax withholding from liability under Section 16(b) of the Exchange Act. The
Committee may make such other arrangements with respect to income tax
withholding as it shall determine.

-6-



--------------------------------------------------------------------------------



 



     20. Effectiveness of Plan: The Plan shall be effective on the date the
Board of Directors of the Corporation adopts the Plan, provided that the
shareholders of the Corporation approve the Plan within 12 months of its
adoption by the Board of Directors. Stock options may be granted prior to
shareholder approval of the Plan, but each such stock option grant shall be
subject to shareholder approval of the Plan. No stock option may be exercised
prior to shareholder approval.
     21. Termination, Duration and Amendments of Plan: The Plan may be abandoned
or terminated at any time by the Board of Directors of the Corporation. Unless
sooner terminated, the Plan shall terminate on the date fifteen (15) years after
its adoption by the Board of Directors, and no stock options may be granted
thereafter. The termination of the Plan shall not affect the validity of any
stock option outstanding on the date of termination.
     For the purpose of conforming to any changes in applicable law or
governmental regulations, or for any other lawful purpose, the Board of
Directors shall have the right, with or without approval of the shareholders of
the Corporation, to amend or revise the terms of the Plan at any time; provided,
however, that no such amendment or revision shall (i) without approval or
ratification of the shareholders of the Corporation (A) increase the maximum
number of shares in the aggregate which are subject to the Plan (subject,
however, to the provisions of Paragraph 5), (B) increase the maximum number of
shares for which any Participant may be granted stock options under the Plan
(except as contemplated by Paragraph 5), (C) change the class of persons
eligible to be Participants under the Plan, or (D) materially increase the
benefits accruing to Participants under the Plan, or (ii) without the consent of
the holder thereof, change the stock option price (except as contemplated by
Paragraph 5) or alter or impair any stock option which shall have been
previously granted under the Plan.

      Originally adopted by the Board of Directors on August 6, 1998 and
approved by the Shareholders of the Corporation on November 12, 1998.        
With amendments approved by the Board of Directors on August 26, 2003, and
approved by the Shareholders of the Corporation on November 14, 2003.        
And with a further amendment approved by the Shareholders of the Corporation and
by the Board of Directors on November 5, 2004.

-7-